Citation Nr: 0941192	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
leg disability, claimed as residuals of a fracture of the 
left femur.  

2.  Entitlement to service connection for residuals of a 
fracture of the rib.

3.  Entitlement to service connection for residuals of 
concussion.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Veteran appeared at a video 
conference hearing before the undersigned in September 2008.  
A transcript is of record.    

The Veteran had submitted additional evidence and waiver of 
RO review that were both received in September 2008.

At a September 2008 video conference hearing, the Veteran 
claimed entitlement to service connection for a disability of 
the feet.  This matter is hereby referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for leg 
disability (claimed as residuals of a fracture of the left 
femur), residuals of a fracture of the rib, residuals of 
concussion, and arthritis are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for residuals of a fractured leg was 
denied by an April 1980 RO decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left leg 
disability, claimed as residuals of a fracture of the left 
femur, has been received since the April 1980 rating 
decision.


CONCLUSIONS OF LAW

1.  The April 1980 RO decision which denied entitlement to 
service connection for leg disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
April 1980 denial of service connection for left leg 
disability, claimed as residuals of a fracture of the left 
femur, and the claim of service connection for left leg 
disability, claimed as residuals of a fracture of the left 
femur, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable decision as it relates to the issue of 
reopening the Veteran's claim for service connection for leg 
disability, claimed as residuals of a fracture of the left 
femur, no further discussion of VCAA is necessary at this 
point.  The matter of VCAA compliance with regard to the 
other issues will be addressed in a future merits decision on 
those issues after action is undertaken as directed in the 
remand section of this decision.
  
New and Material Evidence

One of the issues before the Board is whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for left leg disability, 
claimed as residuals of a fracture of the left femur.  

A review of the record shows that the Veteran filed a claim 
for entitlement to service connection for a broken leg when 
he completed a report of injury that was received in June 
1979.  The claim for service connection for leg disability 
was denied by the RO in April 1980.  The Veteran did not file 
a notice of disagreement to initiate an appeal from that 
determination.  The April 1980 decision therefore became 
final.  38 U.S.C.A. § 7105.  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that although the RO in May 2006 considered 
whether the Veteran's leg disability claim was a new and 
material evidence claim, it had in effect reopened the claim 
when it adjudicated the claim based on the merits.  Albeit 
the RO may have reopened the claim, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence at the time of the April 1980 rating decision 
consisted of service treatment records, and April 1979 to 
June 1979 treatment records from Baptist Medical Center.  The 
Board notes that the RO denied the claim in April 1980.  The 
RO explained that the injuries from the automobile accident 
could not be considered service connected since the accident 
occurred more than ten months following the Veteran's 
separation from service.  

Evidence received since the April 1980 rating decision 
includes a September
2008 letter from Sunil Sharma, M.D., that reveals that the 
Veteran had been seen on several occasions for lower 
extremity pain.  Dr. Sharma added that the "[i]nitial injury 
was related to duties performed as a military officer several 
years ago."  

The Board finds that this new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for leg disability, claimed as 
residuals of a fracture of the left femur; is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claim.  Accordingly, as new and 
material evidence has been received, the Board finds the 
claim of entitlement to service connection for leg 
disability, claimed as residuals of a fracture of the left 
femur, is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection left leg disability, claimed as residuals of a 
fracture of the left femur is granted.  To that extent, the 
appeal is granted, subject to the directions set forth in the 
remand section of this decision.


REMAND

The issues before the Board involve claims of entitlement to 
service connection for leg disability (claimed as residuals 
of a fracture of the left femur), residuals of a fracture of 
the rib, residuals of concussion, and arthritis.  The Veteran 
maintains that he was injured in an automobile accident after 
joining the National Guard.

The Board notes that the Veteran testified at a September 
2008 video conference hearing that he had already joined the 
National Guard and that he was on an official trip either 
directly to or from the National Guard when he was involved 
in an automobile accident.  In support of his claim, the 
Veteran submitted a discharge order reflecting July 4, 1974 
as his date of discharge because of physical 
disqualification.  In correspondence received in March 2006, 
the Veteran stated that he was assigned to the National Guard 
214th Military Police Company (2101 Sugar Creek Road, 
Alexander City, Alabama 35010) at the time.  

With respect to National Guard members, diseases or injuries 
incurred or aggravated while performing active duty for 
training (ACDUTRA) are eligible for service connection.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  However, 
if performing inactive duty training (INACDUTRA), only 
injuries sustained during that time are eligible for service 
connection.  Id.  The Board notes that there are certain 
service that are deemed to be active service.  Any person who 
has been called into the Federal service as a member of the 
National Guard, but has not been enrolled for the Federal 
service; and who has suffered an injury in line of duty while 
en route to or from, or at, a place for final acceptance or 
entry upon active duty, will be considered to have been on 
active duty and to have incurred such disabilities in the 
active military.  38 U.S.C.A. § 106(b)(3).  Any individual 
who, when authorized or required by competent authority, 
assumes an obligation to perform active duty for training or 
inactive duty training; and who is disabled from an injury 
while proceeding directly to or returning directly from 
ACTDUTRA or INACDUTRA training shall be deemed to have been 
on ACTDUTRA or INACTUDRA at the time such injury was 
incurred.  38 U.S.C.A. § 106(d)(1); 38 C.F.R. § 3.6(e).        

Thus, the Board believes that the Veteran's National Guard 
records need to be obtained before proceeding with appellate 
review.

Additionally, the Board believes that a VA examination 
addressing the Veteran's left leg disability is appropriate.  
An August 1970 service treatment records shows that the 
Veteran was treated for his leg.  Post service treatment 
records from 
L. Michaels, M.D. show that the Veteran was treated for his 
left femur and thigh from March 1973 to April 1973.  A 
September 2008 letter from Sunil Sharma, M.D. shows that Dr. 
Sharma had seen the Veteran for lower extremity pain on 
several occasions, and it was noted that the initial injury 
was related to his duties performed in the military.  With 
in-service and post-service treatment, a VA examination to 
determine the etiology of the Veteran's left leg disability 
is appropriate.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, the National Guard 214th 
Military Police Company (located at 2101 
Sugar Creek Road, Alexander City, Alabama  
35010), and any other appropriate 
repository of records and request 
verification of the dates and duty status 
of the Veteran's service in the Army 
National Guard or Reserves in December 
1972, including the unit of assignment, 
and the dates and duty status of his 
service with said unit, to include 
whether any such period of service in 
December 1972 was a period of active duty 
for training (ACDUTRA) or inactive duty 
training (INACDUTRA).  

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his current left leg disability, 
claimed as residuals of a fracture of the 
left femur.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current leg 
disability is related to service.  

3.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, the record 
should be reviewed and it should be 
determined if the claims of service 
connection are warranted, to include 
consideration as to whether the Veteran 
was injured in line of duty while enroute 
to or from, or at, a place for final 
acceptance or entry upon active duty, or 
was disabled from an injury while 
proceeding directly to or returning 
directly from ACTDUTRA or INACDUTRA 
training.  If any benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


